Citation Nr: 0003575	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In February 1995, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation from July 1994, the date of the veteran's claim.  
The veteran perfected an appeal of the initial evaluation in 
August 1995.  Subsequent to an RO hearing in January 1996, 
the hearing officer increased the rating for PTSD to 30 
percent, effective from the original date of the veteran's 
claim.  The Board remanded the case in April 1997 for an 
additional VA mental disorders examination, and the case is 
again before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's psychoneurotic symptoms do not result in 
such reductions in initiative, flexibility, efficiency and 
reliablity levels as to result in considerable industrial 
impairment.

3.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, (4.132, 
Diagnostic Code 9411 prior to and from November 7, 1996) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Medical Evidence

The veteran served on active duty from February 1971 to 
January 1973, and he engaged in combat as part of the 129th 
Assault Helicopter Company during his tour in Vietnam.

During a VA examination in September 1994, the veteran 
reported that he participated in many resupply operations for 
troops in Vietnam and he evacuated dead and wounded soldiers 
from combat.  He said that many of his friends were killed or 
maimed during that time, and he lived in daily fear for his 
life while he was in Vietnam as a result.  Because he was in 
a helicopter, he said he was a major target for enemy troops.  
Since his period of active duty, he indicated that he began 
to drink alcohol frequently until a few years before the 
September 1994 examination.  He said he had "lived on the 
edge" since Vietnam, riding on motorcycles and avoiding 
marriage until the age of 30.  He said he did not have 
children because he did not know if he would make a good 
father.  He had trouble falling asleep and he had frequent 
nightmares.  He described his mood as labile and he said he 
was easily frustrated and he had a bad temper.  He said he 
avoided people and enjoyed his work as a coal miner because 
it kept him generally isolated except for his fellow coal 
miners, who were like his squad in Vietnam.  He had been a 
coal miner for about 20 years at the time of the September 
1994 examination.

On mental status examination, he was alert, oriented in all 
three spheres, and the examiner indicated that the veteran 
was in good contact with routine aspects of reality and he 
showed no signs or symptoms of psychosis.  The veteran's 
affect appeared to be rather flattened and his mood seemed to 
be one of moderate to severe depression.  He described 
himself as extremely internalized and emotionally numb, and 
he had few friends and did not enjoy his life very much.  His 
memory was intact.  The veteran had appropriate interactions 
with the examiner and he spoke with normal tones, rhythms, 
and rates, with good eye contact and appreciation for the 
advice he was given.  The examiner diagnosed PTSD, chronic 
and severe, but he did not offer an opinion as to the 
veteran's Global Assessment of Functioning (GAF) score.

During a VA mental disorders examination in January 1996, the 
examiner stated that the veteran's PTSD symptoms did not 
impair his work.  In fact, the veteran tried to keep himself 
focused by working long hours.  However, the veteran reported 
that his nightmares had increased over the prior two years, 
and they resulted in a great deal of sweating.  The veteran 
described mild to moderate anxiety in social situations, in 
restaurants, and when shopping.  He reported that exaggerated 
startle responses and hypervigilance were impairing his 
social relationships, and he was able to socialize only with 
other Vietnam veterans.  On the other hand, the examiner 
indicated that the veteran was not depressed.  The veteran 
stated that he drank only one or two beers on the weekend.  
The examiner diagnosed PTSD and reported that the veteran was 
moderately impaired by his symptoms.  Significantly, the 
examiner distinguished between the veteran's social and 
occupational impairment.  He indicated there was definite 
impairment in social adjustment; however, there was no 
impairment in occupational adjustment.  The examiner assessed 
the veteran's GAF as 75.

During an RO hearing in January 1996, the veteran expressed 
his feelings of closeness to his fellow servicemen from 
Vietnam.  He said they were all his "brothers," and he had 
been on vacations to "about every beach in the United 
States" with the Vietnam Veterans Motorcycle Club.  With his 
own family, however, it was more difficult for him to 
describe his love.  He spoke with his mother every day, but 
he found it difficult to tell his wife that he loved her.  He 
had been married to her for about 15 years at that time.  The 
veteran stated that he did not like crowds, and he almost 
never shopped.  He enjoyed gardening in the summer and he 
loved to fly.  The veteran had been attending counseling 
sessions at Westmoreland Community College.  His wife 
reported that they almost never discussed his experiences in 
Vietnam and that he used to drink alcohol frequently until a 
few years prior to the hearing.

The veteran and his wife were also interviewed by a VA 
examiner in July 1997.  They reported that the veteran was 
becoming increasingly withdrawn from social settings other 
than those which involved the Vietnam Veterans Motorcycle 
Club.  He did not take any medications for either psychiatric 
or physical problems.  The veteran reported that he 
experienced flashbacks, nightmares, some hypervigilance, 
intrusive thoughts, exaggerated startle response, 
estrangement from his family members, and outbursts of 
temper.  Both the veteran and his wife indicated that the 
veteran kept busy to cope with his symptoms.  On mental 
status examination, his language was fluent, coherent, goal 
directed, and normal in rate with no latencies.  He was alert 
and oriented.  He made good eye contact.  His affect appeared 
slightly depressed and moderately anxious and he became 
tearful on one or two occasions during the examination.  On 
the other hand, he smiled and exhibited a sense of humor 
frequently.  He also denied significant anxiety or depression 
at any time since his discharge from the service.  His wife, 
however, said that it was her opinion that he was depressed.  
The veteran had sufficient energy, his sex drive was not 
impaired, and he never felt suicidal or hopeless.  There were 
a number of activities, such as working on his motorcycle and 
gardening, that he enjoyed.  The veteran had recurrent and 
intrusive memories of his Vietnam experiences.  The examiner 
diagnosed PTSD and assessed his GAF score at 60.

Legal Analysis

The veteran contends that the 30 percent evaluation assigned 
for his PTSD does not adequately account for his 
symptomatology.  He and his wife have reported that he works 
hard in the coal mine to cope with his symptoms, and he must 
stay busy all the time when he is not working.  Moreover, he 
is having significant sleep disturbance and nightmares about 
Vietnam, in addition to a number of symptoms related to his 
PTSD.  As a preliminary matter, the Board finds that the 
veteran's claim for a higher initial rating is plausible and 
capable of substantiation; thus, it is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  When a 
veteran submits a well-grounded claim, the VA must assist him 
in developing facts pertinent to that claim.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a) 
(West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet.App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when the law or regulations change after a claim 
has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), the Court held 
that the new rating criteria regarding mental disorders could 
not have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

The RO service connected the veteran's PTSD in February 1995 
and assigned a 10 percent evaluation, effective since his 
July 1994 claim.  Subsequent to the veteran's January 1996 RO 
hearing, the RO increased the initial rating to 30 percent.  
Under the criteria in effect before November 7, 1996, a 30 
percent evaluation was warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  A total rating required total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior, 
and the veteran must have been demonstrably unable to obtain 
or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

In this case, the Board concludes that the competent medical 
evidence of record warrants no more than a 30 percent 
evaluation.  In this regard, the veteran has reported that he 
has worked as a coal miner almost continuously since his 
period of active service (he also said there was a brief 
period during which he worked in the coal mining office).  
The VA examiner in January 1996 specifically stated that 
there was no occupational impairment as the result of the 
veteran's PTSD.  Although the veteran has stated that he 
likes coal mining because it is underground and he feels 
safe, the Board finds that it is more important that he has 
worked continuously for so long, rather than the motives 
enabling him to maintain that employment and be successful at 
it.  Evidently, the veteran is not suffering from 
considerable industrial impairment.  The Board understands, 
however, that he is suffering from impaired social 
adaptivity.  He has reported that he rarely goes out of his 
home for anything other than work or to spend time with the 
veterans' motorcycle group.  On one hand, the fact that he 
has been able to go on vacations with a group of people, 
albeit other Vietnam veterans, shows that he has some level 
of social adaptivity.  Indeed, the veteran has stated that he 
has been to "every beach in the United States" with the 
Vietnam Veterans Motorcycle Club.  Moreover, the veteran has 
maintained his marriage for almost 20 years.  On the other 
hand, he has stated that he suffers from numerous PTSD 
symptoms that show a degree of impairment of his social 
adaptivity stemming from his PTSD, and he has not been 
diagnosed with any other mental disorders.  Apparently the 
veteran has ceased over-indulging in alcohol beverages for a 
number of years.  The July 1997 VA examination report 
reflects that the veteran stated that he was not depressed, 
although his wife thought that he was depressed.  She is not 
qualified, however, to make a medical determination, even 
though she is likely closest to the veteran.  Overall, the 
competent medical evidence does not reflect that an 
evaluation in excess of 30 percent under the criteria for 
PTSD prior to November 7, 1996.  Thus, the Board concludes 
that the veteran's PTSD manifests distinct, unambiguous, and 
moderately large in degree symptomatology; thus, an initial 
30 percent evaluation, and no more, is warranted under the 
criteria before the regulations were amended.

Under the criteria in effect as of November 7, 1996, a 30 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 
(1999).

Likewise, the veteran's symptomatology is not productive of 
an evaluation in excess of 30 percent under the criteria as 
of November 7, 1996.  As stated above, the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (1999).  The competent medical 
evidence shows that the veteran's PTSD is not manifesting 
occupational impairment.  The Board is cognizant of the 
veteran's social impairment, but it would point out that he 
is able to establish and maintain effective social 
relationships, as shown by his interaction with fellow 
Vietnam veterans and his ability to maintain a relationship 
with his wife.  As noted above, the veteran's GAF score in 
January 1996 was 75.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), a 
GAF score of 71 to 80 reflects that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument), and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  The veteran was also assessed 
with a GAF score of 60 in July 1997.  The DSM-IV indicates 
that a GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  These GAF scores, in addition to the individual 
symptomatology presented during the VA examinations, show 
that he is suffering from slight to moderate impairment, 
respectively, but the 30 percent evaluation more 
appropriately reflects such impairment.  Thus, the Board 
finds that an initial evaluation in excess of 30 percent is 
not warranted under the criteria as of November 7, 1996.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

